In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated November 17, 2003, which, upon a fact-finding order of the same court dated October 8, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged her to be a juvenile delinquent and placed her on probation for a pe*690riod of two years. The appeal brings up for review the fact-finding order dated October 8, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court’s determination that the justification defense was disproven beyond a reasonable doubt was supported by the evidence (see Matter of Y.K., 87 NY2d 430 [1996]; Matter of Jenette T., 308 AD2d 407 [2003]). There is no basis for disturbing the Family Court’s finding, based on the credibility of the appellant and the complainant, that the appellant assaulted the complainant without justification (see Penal Law § 35.15 [1] [b]; People v Wahedi, 301 AD2d 541 [2003]; People v Soriano, 188 AD2d 420 [1992]; People v Davis, 111 AD2d 252 [1985]). H. Miller, J.P., S. Miller, Krausman and Goldstein, JJ., concur.